DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Regarding claim 18, “the third container” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,113,680 to Frater et al (Frater) in view of US 2009/0152158 to Kidd et al. (Kidd).
Regarding claim 13, Frater discloses a container (Fig 1) for a flexible bag intended to contain a bio fluid (intended use), container comprising in reference to a vertical direction, a lower wall (2), two lateral walls (7) extending from the lower wall and at least one transfer wall (4) making an obtuse angle with the lower wall, such that the container is able to occupy a first stable equilibrium storage position (Fig 2) and a second stable equilibrium emptying position (Fig 8) in which the transfer wall has a bottom surface making a right angle with the vertical direction along an entire length of the transfer wall (in particular, the transfer wall can be placed in a position such that it contacts a flat horizontal surface that forming a right angle with the vertical direction since it has the structure as recited), the container being configured to pass from first position to second position, and vice versa by rotating about an edge corner (A, Fig 2 below) connecting the lower wall (2) and the transfer wall (4), and the lower wall and the transfer wall having dimensions such that, when the container occupies the first position, it is able to pass under an effect of a mass of the fluid above a predetermined threshold in place on a free edge corner of the transfer wall, to the second position and when the container occupies the second position, it is able to pass, under the effect of the mass of the fluid above a second predetermined threshold in place on the lower wall to the first position (depending on the mass of fluid since the fluid and bag is not explicitly claimed, the container has the structure as recited and thus would be capable of functioning with a fluid and bag as recited depending on the mass of the fluid), the container configured to hold a portion of the fluid that leaks from the bag in storage position, the portion of the fluid flowing outside the container in the emptying position (since it has the structure as recited), each lateral wall (7) of the lateral walls comprising offset portions (12) bounding receiving portions (in between 12, Fig 1) for receiving second lateral walls of a second container for receiving a second flexible bag (intended use) therein such that the second container is inserted in the container in a stacked storage configuration (Fig 6, since the container has the structure as recited, then it is capable of functioning with a second container as recited since the second container is not explicitly claimed), each lateral wall (7) of the lateral walls comprising rims (6) at a topmost portion thereof and extending between said receiving portions.  Frater does not teach the rims comprising bearing surface projecting upwardly relative to a remainder of the container.  However, Kidd discloses a stacking container (Fig 2) and in particular discloses incorporating bearing surface (274) projecting upwardly relative to a remainder of the container (254, Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate bearing surfaces projecting upwardly relative to the remainder of the Frater rim as suggested by Kidd in order to reinforce the tray.  In particular, the rims would be capable of contacting and supporting a third lower wall of a third container and since the prior art has the structure as recited, then it can be used with a third container as recited such that the third lower wall of the third container remains outside the third container during a stacking of the container on the third container when the flexible bag is received in the container and a third flexible bag is received in the third container depending on the properties such as size and shape of the third container.
Regarding claim 17, Frater further discloses receiving portions (between 12, below 15, Fig 1) open inwardly toward an opposite wall of the lateral walls (Fig 1 shows receiving portions protruding inward and towards opposite wall).

Regarding claim 18, Frater discloses a container (Fig 1) for a flexible bag intended to contain a biopharma fluid (intended use), comprising in reference to a vertical direction, a lower wall (2), two lateral walls (7) extending from the lower wall and at least one transfer wall (4) making an obtuse angle with the lower wall bounding an interior, such that the container is able to occupy a first stable equilibrium storage position (Fig 2) and a second stable equilibrium emptying position in which the transfer wall has a bottom surface making a right angle with the vertical direction (Fig 8) (in particular, the transfer wall can be placed in a position such that it contacts a flat horizontal surface that forming a right angle with the vertical direction since it has the structure as recited); the container being configured to pass from the first position to the second position, and vice versa, by rotating about an edge corner (A, Fig 2 below) connecting the lower wall (2) and the transfer wall (4), and each lateral wall (7) of the lateral walls comprising offset portions (12) bounding receiving portions (in between 12, Fig 1) for receiving second lateral walls of a second container for receiving a second flexible bag (intended use) such that the second container is inserted in the container in a stacked storage configuration (Fig 6, since the container has the structure as recited, then it is capable of functioning with a second container as recited since the second container is not explicitly claimed), the receiving portions open toward the interior extend from upper ends of the laterals walls to the lower wall (Fig 1 shows receiving portions protruding inward and towards opposite wall), each lateral wall (7) of the lateral walls comprising rims (6) at a topmost portion thereof and extending between said receiving portions.  Frater does not teach the rims comprising bearing surface projecting upwardly relative to a remainder of the rim.  However, Kidd discloses a stacking container (Fig 2) and in particular discloses incorporating bearing surface (274) projecting upwardly relative to a remainder of the container (254, Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate bearing surfaces projecting upwardly relative to the remainder of the Frater rim as suggested by Kidd in order to reinforce the tray.  In particular, the rims would be capable of contacting and supporting a third lower wall of a third container and since the prior art has the structure as recited, then it can be used with a third container as recited such that the third lower wall of the third container remains outside the third container during a stacking of the container on the third container when the flexible bag is received in the container and a third flexible bag is received in the third container depending on the properties such as size and shape of the third container.
Regarding claim 19, Frater further discloses receiving portions extend from upper ends of the lateral walls (7) to the lower wall (2, Fig 2).



    PNG
    media_image1.png
    285
    716
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art references teach the combination of second or third container stacked.  However, since applicant is only claiming a single container and not a stack of containers including a second and third container, it is believed that so long as the prior art has the structure of the single container as recited, then it would also be capable of functioning with a second and third container as recited since it has the structural features that would allow it to function with a second and third container depending on the structural features of the second and third container and its positioning in relation to the claimed container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735